Citation Nr: 1137368	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  08-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether a timely substantive appeal was filed in response to the denials of claims for service connection for the cause of the Veteran's death and for Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from May 1967 to May 1970.  He died in August 1999.  The appellant is his widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which determined that she had not filed a timely substantive appeal (VA Form 9 or equivalent statement) in response to an earlier September 1999 RO decision denying her claims for service connection for the cause of the Veteran's death and for DIC under the provisions of 38 U.S.C.A. § 1318.  

The Board also sees that the appellant submitted a statement in June 2007 alleging clear and unmistakable error (CUE) in a February 1998 RO decision denying the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  Since this additional claim has been raised by the record, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ), the Board does not presently have jurisdiction to consider this additional claim and, therefore, is referring it to the RO for all appropriate development and consideration.

The RO also treated the appellant's June 2007 statement as a petition to reopen her claim of entitlement to § 1318 DIC, but since has determined in a July 2008 decision that there was not new and material evidence to reopen this claim.  Because this claim has been previously considered, denied, and not timely appealed, the question of whether there is new and material evidence to reopen this claim is the threshold preliminary issue, not the immediate readjudication of this claim on its underlying merits.  She did not file a notice of disagreement (NOD) in response to that decision to initiate a timely appeal of that decision, so the Board does not have jurisdiction to consider whether there is new and material evidence to reopen this claim, meaning this issue also is not currently before the Board.


FINDINGS OF FACT

1.  In a September 1999 decision, the RO denied the appellant-widow's claims for service connection for the cause of the Veteran's death and for § 1318 DIC.  The RO sent her a letter later that same month notifying her of that decision and apprising her of her procedural and appellate rights in the event she elected to appeal.

2.  She submitted a timely NOD in January 2000, in response, to initiate an appeal of that decision.

3.  The RO resultantly sent her a statement of the case (SOC) in March 2000 addressing these claims.

4.  The RO did not receive her substantive appeal (VA Form 9) until June 2007, however, so well more than 60 days after that SOC and even well more than one year after receiving notification of that rating decision denying these claims.


CONCLUSION OF LAW

The appellant did not file a timely substantive appeal to complete the steps necessary to perfect her appeal of these claims to the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.202, 20.300, 20.302, 20.303, 20.304, 20.305, 20.306 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Here, since the widow-appellant's claim is being denied as a matter of law, 
the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

II.  Whether the Appellant filed a Timely Substantive Appeal

An appeal to the Board consists of a timely filed NOD in writing and, after a SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9 or other correspondence containing the necessary information.  38 C.F.R. § 20.202.

After a claimant receives the SOC, he or she must file the substantive appeal within 60 days from the date the SOC was mailed or within the remainder of the one-year period from the date the notification of the RO decision was mailed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  See also 38 C.F.R. §§ 3.104(a), 3.160(d); Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) (where claimant did not perfect appeal by timely filing substantive appeal, RO rating decision became final).

A claimant may request an extension of the 60-day period for filing a substantive appeal for good cause.  The request for such an extension should be in writing and must be made prior to the expiration of the time limit for filing the substantive appeal.  38 C.F.R. §§ 20.202, 20.303.  Moreover, the mere filing additional evidence does not extend the time limit for filing an appeal.  38 C.F.R. § 20.304.  The computation of the time limit for filing the appeal is further discussed in 38 C.F.R. § 20.305 and the effect of holidays in this computation is discussed in 38 C.F.R. § 20.306.

Turning now to the facts of this particular case.  The RO issued a decision in Sepember 1999 denying the appellant's claims for service connection for cause of the Veteran's death and for § 1318 DIC.  The RO sent her a letter later that same month notifying her of that decision and apprising her of her procedural and appellate rights in the event she elected to appeal the decision to the Board.  In response, she filed a timely NOD in January 2000 to initiate an appeal of that decision, and the RO resultantly sent her a SOC concerning these claims in March 2000.  The cover letter attached to the SOC specifically indicated that if she wanted to continue her appeal of these claims, a VA Form 9 or equivalent statement concerning these claims needed to be received at the RO within 60 days of the issuance of that SOC - meaning by May 8, 2000, or within the remainder of the one year following notification of the rating decision denying these claims - meaning by September 30, 2000, whichever was later.  But, unfortunately, she did not file a substantive appeal (VA Form 9 or equivalent statement) within these times specified, so she did not complete the steps necessary to perfect her appeal of these claims to the Board.  The RO did not receive any further statement concerning these claims until several years later, in June 2007, well beyond the amount of time she had for perfecting her appeal of these claims.


In her more recent September 2007 NOD in response to the RO's August 2007 letter notifying her that her substantive appeal to that earlier decision was not timely filed, the appellant alleged that she had never received that March 2000 SOC, hence, the reason she did not file her substantive appeal before expiration of the appeal period.  By regulation, VA is required to give notice to her and her representative of any SOC it issues.  38 C.F.R. § 19.29.  More broadly, as a matter of due process, VA is required to give notice to both her and her representative of any decisional documents, which include a SOC.  38 C.F.R. § 3.103(b); Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  But there is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  And VA need only mail notice to the last address of record for this presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Moreover, this presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  And, here, there is no indication or suggestion the appellant did not receive that SOC because the U.S. Postal Service did not return it as undeliverable, such as on account of a change of address or expiration of a forwarding address, etc.

In a precedent case, Percy v. Shinseki, 23 Vet. App. 37(2009), the appeal similarly involved the question of whether the requirement that a claimant file a timely substantive appeal under 38 U.S.C.A. § 7105(d)(3) is a jurisdictional predicate to the Board's adjudication of a matter, particularly in light of the Supreme Court's decision in Bowles v. Russell, 551 U.S. 2005 (2007), which had held that jurisdictional time periods for taking an appeal may not be extended for equitable reasons (i.e., equitably tolled).


Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct - such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William)Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

In distinguishing Bowles, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held in Percy that section 7105(d)(3) does not operate as a jurisdictional bar precluding the Board's consideration of an appeal where the substantive appeal is untimely.  The CAVC specifically noted that, while section 7105(d)(3) provides that the agency or original jurisdiction "may" close a case if a substantive appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of section 7105(d)(3), including express authority to grant indeterminate extensions of time, the CAVC held that VA may waive its objection to an untimely substantive appeal, and that the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature.  While the Board's regulations refer to the timely filing of a substantive appeal as constituting a jurisdictional question, the CAVC stated that it need not provide any deference to this interpretation given that the statute is clear on its face.

Here, though, this is not a situation where the claimant has been duped or erroneously led to believe that she filed a timely appeal of the RO's September 1999 decision.  To the contrary, the RO's August 2007 letter outright refused to accept her June 2007 statement as a timely substantive appeal or equivalent in response to that earlier decision, and she has had opportunity to present evidence and/or argument during the course of appealing this timeliness issue as to why VA should conclude she filed a timely substantive appeal of that earlier decision or why VA alternatively should waive this timely filing requirement.  And she has not presented any evidence or argument convincing the Board to exercise this discretionary authority, other than to say she simply did not receive the March 2000 SOC, which, for the reasons and bases already discussed, is insufficient reason to conclude she necessarily did not.  Thus, as her substantive appeal was untimely, and as a good-cause motion for extending the time period was not filed, her present appeal is being denied.


ORDER

As a timely substantive appeal was not filed in response to the September 1999 denials of the claims for service connection for cause of the Veteran's death and for § 1318 DIC, this appeal on this timeliness issue is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


